Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 01/21/2022. Claims 1 and 10 have been amended. Claims 1-18 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method and a system for implementing off-chain functionality for data contained in blocks of blockchain. The detailed implementation indicates: (1) A method, comprising: receiving, with a computing system, a first instance of a blockchain of a blockchain system; (2) Extracting, with the computing system and from the first instance of the blockchain, one or more first blocks of the blockchain from the first instance of the blockchain; (3) Extracting, with the computing system and from the one or more first blocks of the blockchain, data contained in each block of the one or more first blocks of the blockchain and a hash value of each corresponding first block; (4) Generating, with the computing system, one or more first files; (5) Assembling, with the computing system, the data contained in each block of the one or more first blocks in the generated one or more first files, wherein the assembled data is organized to mirror how the data is organized and stored in the one or more first blocks; (6) Storing, with the computing system and in a secure database, the one or more first files, wherein the one or more first files are configured to be content-searchable; (7) Generating, with the computing system, a second instance of the blockchain, the second instance of the blockchain containing one or more second 

Pertinent Art
3.	Takada, US 20200028688, discloses off-chain blockchain storage with validation, wherein the process comprises: receiving, by a first computing device associated with a first blockchain node, a transaction request and an indication of associated related data for storage in an off-chain storage location; sending, by the first blockchain node, a communication to a second blockchain node to propose recording the transaction on the blockchain, the communication including a summary value representative of content of the related data; receiving, by the first blockchain node, from the second blockchain node, a communication that endorses recording of the transaction on the blockchain as conditionally accepted pending validation of the related data; sending, by the first blockchain node, to the second blockchain node, a communication to cause addition of a new block to the blockchain, the new block indicating the conditional acceptance of the transaction; sending, by the first computing device, the related data to a second computing device associated with the second blockchain node; receiving, by the first blockchain node, from the second blockchain node, a communication that proposes recording of the transaction on the blockchain as being validated; sending, by the first blockchain node, to the second blockchain node, a communication that endorses recording of the transaction as validated on the blockchain; and receiving, by the first blockchain node, from the second blockchain node, 
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





Hung Le
03/11/2022

/HUNG D LE/Primary Examiner, Art Unit 2161